 In the Matter of LUXURAY, INC.andINTERNATIONAL LADIES'GARMENT WORKERS UNIONCase No. C-1000ORDERSeptember 19, 1940The National Labor Relations Board, herein called the Board, is-.sued a Decision and Order 7 in the above-entitled case on October 17,1939, and an amendment to the said Decision and Order on Decem-ber 27, 1939.2On August 26, 1940, the Board issued a Notice, copies-ofwhich were duly served upon the parties herein, to show cause onor before September 3, 1940, why the Board should not modify itsFindings of Fact in the aforesaid Decision and Order in certainspecified respects.On September 3, 1940, counsel for Luxuray, Inc.filed objections to the said modifications.The Board having con-sidered the aforesaid objections and the entire record herein,IT Is HEREBY ORDERED that the Findings of Fact be modified in the-following respects :1.So that the sixth sentence of the second paragraph of the see-The Alleged Discharges" shallread as follows :On October 6, 1937, Weller was' warned by Hamilton, the pro-ductionmanager, to cease union activities during workinghours.2.So that the sixth paragraph of the section of the Findings-headed " B. The Alleged Dicharges" shall read as follows :When Weller came to work on February 4 she was told byHamilton that she was being laid off because there was no ap-plique work nor any other work to which she could be trans-ferred, and that the applique department would be shortly re-duced to a personnel of four workers.When the reduction waseffected, however, the five workers who formed the permanent116 N. L. R. B 37.2 18 N. L. R. B. 945.27 N. L. R. B., No. 69.322 LUXURAY, INC.323applique staff were retained at, that work.5Two employees,only one of whom was described by the respondentas anexpert,were transferred to take care of the small amount of polo shirtwork still carried on by the respondent; 6 only Weller and oneother applique worker, Mabel Snyder, were laid off and not re-called. °aAlthough between February 4 and the hearing no ad-ditional employees were added to the applique department, therespondent admitted that from time to time two or three otheremployees were called upon to help with the applique work.GA The record is not entirely clear as to what happened to HazelKretzer, the tenthappliqueworkerHamilton testified that only Weller and Mabel Snyder were laid off andnot recalled.We find,therefore,that Hazel Kretzer was either retained in respondent'semploy or was laid off and subsequently recalled.The footnotes other than 6a which are referred to in the Findings asthusmodified shallremainas they appear in the present Findings.D